Order filed March 7, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-01025-CV
                                    ____________

                       RALPH O. DOUGLAS, Appellant

                                        V.

   HONORABLE BRADY G. ELLIOTT, THOMAS R. CULVER, III AND
                  DANIEL R. SKLAR, Appellees


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-200383

                                    ORDER

      Appellant’s brief was due February 13, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before April
5, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
PER CURIAM